Citation Nr: 1117102	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  04-20 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an extraschedular evaluation in excess of 20 percent for the Veteran's left knee disability prior to June 4, 2008, and an extraschedular evaluation in excess of 40 percent from that date.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1981 to May 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left knee disability, rated 20 percent, effective June 6, 2000.  In May 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In August 2007, the case was remanded for additional development.  A July 2008 rating decision increased the schedular rating for left knee disability to 40 percent, effective June 4, 2008.  

In October 2008, the Board denied a combined schedular rating for a left knee disability in excess of 20 percent prior to June 4, 2008, and in excess of 40 percent from June 4, 2008, but remanded the case for consideration of whether the Veteran was entitled to an extraschedular rating for his left knee disability.  In August 2009, the case was remanded again to ensure that the Veteran received notice as to what types of evidence would substantiate a determination that referral for extraschedular consideration was indicated.

In a statement received in March 2010, the Veteran described worsening of his left knee disability only, and not how the available schedular rating criteria might be inadequate to reflect the severity of his left knee disability.  As noted, the only matter currently before the Board is whether the Veteran is entitled to an extraschedular rating for his left knee disability.  As it is unclear whether byhis March 2010 correspondence he is raising a new claim for an increased schedular rating for his left knee disability, such matter is referred to the Agency of Original Jurisdiction for clarification and any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In exceptional cases where schedular evaluations are found to be inadequate, an extraschedular evaluation may be authorized if certain criteria are met.  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In October 2008, the Board found that although the Veteran's left knee disability was not shown to be of such severity as to warrant a schedular combined rating in excess of 20 percent prior to June 4, 2008, or in excess of 40 percent from June 4, 2008, the record raised a question as to whether referral of the matter for extraschedular consideration was indicated.  In particular, it noted that an October 2002 VA outpatient treatment record had indicated that the Veteran was previously employed as a cook, but was now unemployed due to his inability to stand for prolonged periods.  Likewise, on June 2008 VA examination, he reported that from January to July 2007 he was employed as a maintenance man, and that due to his inability to walk or stand, he could not remain in such employment, and had been unemployed since, having no success in finding a new job.  

The Board found that additional development was necessary to obtain a clear picture of the impact the Veteran's left knee disability had on his employment, and instructed the RO to:

[N]otify the veteran as to what types of evidence would substantiate a determination that referral for extraschedular consideration is indicated, and arrange for development to assess the impact the veteran's left knee disability has had on his employment.  Specifically, it should be determined where he has sought employment, and (by contacting the veteran's former employers for the information) the reasons for his terminations from his previous employments.  The veteran must assist in this matter by providing any releases necessary to obtain his employment records.  The veteran should also be advised to submit any additional evidence he may have of factors warranting extraschedular consideration.  (Emphasis added).  

The Board also advised him of the provisions of 38 C.F.R. § 3.158(a), which state that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request, the claim is to be considered abandoned.  

Pursuant to the Board's remand instructions, in a December 2008 notice letter, the RO advised the Veteran as to what types of evidence would substantiate a determination that referral for extraschedular consideration was indicated, and requested he assist in the development for outstanding pertinent evidence.  The letter specifically requested that he ask his former employers to complete and return a VA Form 21-4192 (Request for Employment Information).  See 38 C.F.R. § 3.159(c)(1).  He was also advised that VA might decide his claim within 60 days from the date of the letter if it was determined that VA had completed their attempts to get all the relevant evidence about which it knew.  The Veteran did not respond, and a June 2009 supplemental statement of the case (SSOC) readjudicated the claim.

Both the December 2008 notice letter and the June 2009 SSOC were addressed to the Veteran at his (then) address of record in Coatesville, PA.  In July 2009, the Veteran's SSOC was received at the Board, after having been marked "Return to sender" by the United States Post Office.  The explanation provided was that the forwarding time had expired.  A handwritten label on the envelope showed that the SSOC had been forwarded (but not delivered) to a mailing address in Philadelphia, PA.  Accordingly, in August 2009, the Board remanded this matter again so that the RO could make reasonable efforts to ascertain the Veteran's current mailing address, and then re-send him a copy of the December 2008 notice letter.

In correspondence received in March 2010 (after multiple attempts were made to contact the Veteran at several different mailing addresses), he commented on the current state of his left knee disability and provided VA with his current mailing address.  Several days later, also in March 2010, the RO provided him with another notice letter (addressed to his updated mailing address) that enclosed a copy of the Board's August 2009 remand, advised him that additional evidence was needed from him (and requested that he ask his former employers to complete and return a VA Form 21-4192), and provided him with a copy of the provisions of 38 C.F.R. § 3.158(a).  He did not respond, and there is nothing in the record to suggest that he did not receive the March 2010 notice letter.  See YT v. Brown, 9 Vet. App. 195 (1996) (in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process).

Application of the governing regulation in the circumstances of this case would mandate dismissal of the appeal under 38 C.F.R. § 3.158(a).  However, a review of the January 2011 SSOC found that when the RO readjudicated the Veteran's claim, they did not consider and apply the provisions of 38 C.F.R. § 3.158(a).  The Board notes (in case the RO/AMC is unaware) that in past instances where it has applied the provisions of 38 C.F.R. § 3.158(a) to a case, and the case was subsequently appealed to the Court, the Court has routinely held (by endorsing Joint Motions by the parties) that the Board's application of 38 C.F.R. § 3.158(a) (in the first instance) constitutes a due process violation because the Veteran's claim was being decided essentially on a basis that has not been "considered" by the originating agency.  For these reasons, the Board finds it is unable to proceed in the matter of an extraschedular evaluation for the Veteran's left knee disability under the governing regulations.

Finally, in a decision issued during the pendency of this appeal (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or a reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be a part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the matter of whether a TDIU rating is warranted as a result of that disability.  Id. at 453-54.  Here, the Board notes that the medical evidence (identified above) regarding the impact of the Veteran's left knee disability on his ability to work raises an inferred claim for TDIU.  See 38 C.F.R. § 4.16(b).  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.  

Accordingly, the case is REMANDED for the following:

1. 	The RO must provide the Veteran with a TDIU application form for his completion, and send him a VCAA notice letter notifying him of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf, and advise him how an effective date would be assigned.  He should have ample opportunity to respond.

2. 	The RO should then fully develop (to include arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination. If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate statement of the case (SOC) in the matter and afford him the opportunity to respond.  If this occurs, the case should be returned to the Board, if in order, for further appellate review.

3. 	Regarding the Veteran's claim for an extraschedular evaluation in excess of 20 percent for the his left knee disability prior to June 4, 2008, and an extraschedular evaluation in excess of 40 percent from that date, if information is received from the Veteran in association with his claim for TDIU, and such information is found pertinent to the matter of whether he is entitled to an extraschedular rating for his left knee disability, then his claim should be re-adjudicated accordingly.  

If the Veteran does not respond (or responds only with non-pertinent information and does not provide the information sought), the claim for an extraschedular evaluation must be re-adjudicated under 38 C.F.R. § 3.158(a).  

In either instance, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

